Exhibit 10.1


EDISON INTERNATIONAL
2017 Executive Annual Incentive Program
1.
PURPOSE

The purpose of this Edison International 2017 Executive Annual Incentive Program
(this “Program”) is to promote the success of Edison International, a California
corporation, (the “Corporation”), by motivating the executives selected to
participate in this Program and set forth in Section 3.1 below (each, a
“Participant”) to maximize the performance of the Corporation and rewarding them
with cash bonuses directly related to such performance. This Program is intended
to provide bonuses that qualify as performance-based compensation within the
meaning of Section 162(m) (“Section 162(m)”) of the United States Internal
Revenue Code of 1986, as amended (the “Code”). This Program is adopted under
Section 5.2 of the Corporation’s 2007 Performance Incentive Plan (the “Plan”).
Capitalized terms are defined in the Plan if not defined herein.
2.
ADMINISTRATION

This Program shall be administered by the Compensation and Executive Personnel
Committee of the Board (the “Committee”), which shall consist solely of two or
more members of the Board who are “outside directors” within the meaning of
Section 162(m). Action of the Committee with respect to the administration of
this Program shall be taken pursuant to a majority vote or by the unanimous
written consent of its members. The Committee shall have the authority to
construe and interpret this Program and any agreements or other document
relating to Awards under the Program, may adopt rules and regulations relating
to the administration of this Program, and shall exercise all other duties and
powers conferred on it by this Program. Any decision or action of the Committee
within its authority hereunder shall be conclusive and binding upon all persons.
Neither the Board nor the Committee, nor any person acting at the direction
thereof, shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with this Program (or any Award
made under this Program).
3.
AWARDS

3.1
Award Grants; Maximum Annual Incentive Amount. Each “Award” granted to a
Participant under this Program represents the opportunity to receive a cash
payment determined under this Section 3 (an “Annual Incentive”), subject to the
terms and conditions of this Program. The maximum amount of the Annual Incentive
payable to each Participant (the “Maximum Annual Incentive Amount”) shall be
determined by multiplying (i) the Annual Incentive Pool (as defined in Section
3.2 below), by (ii) the Participant’s “Annual Incentive Percentage” as set forth
in the following table:

Participant
Annual Incentive Percentage
Ronald L. Litzinger
11%
John A. (Drew) Murphy
8%
Ronald Owen Nichols
7%
Kevin M. Payne
11%
Pedro J. Pizarro
40%
Maria C. Rigatti
12%
Adam S. Umanoff
11%



1



--------------------------------------------------------------------------------




In no case, however, shall the amount of any Annual Incentive exceed the
applicable limit set forth in Section 5.2.3 of the Plan.
3.2
Annual Incentive Pool. As soon as practicable after the end of the Corporation’s
2017 fiscal year (the “Performance Period”), the Committee shall determine the
amount of the Corporation’s earnings from continuing operations (after interest,
taxes, depreciation and amortization, and determined on a consolidated basis)
for the Performance Period (the “Performance Level”). The “Annual Incentive
Pool” shall be determined by multiplying (i) the Performance Level, by (ii) one
and one-half percent (1.5%). No Participant shall receive any payment under this
Program unless and until the Committee has certified, by resolution or other
appropriate action in writing, that the amount of the Performance Level has been
accurately determined in accordance with the terms, conditions and limits of
this Program and that any other material terms previously established by the
Committee or set forth in this Program applicable to the Award were in fact
satisfied.

3.3
Committee Discretion. Notwithstanding the foregoing provisions, the Committee
shall retain discretion to reduce (but not increase) the Maximum Annual
Incentive Amount otherwise payable to any one or more Participants pursuant to
Sections 3.1 and 3.2. The Committee may exercise such discretion on any basis it
deems appropriate (including, but not limited to, its assessment of the
Corporation’s performance relative to its operating or strategic goals for the
Performance Period and/or the Participant’s individual performance for such
period). For purposes of clarity, if the Committee exercises its discretion to
reduce the amount of any Annual Incentive payable hereunder, it may not allocate
the amount of such reduction to Annual Incentives payable to other Participants.

3.4
Payment of Annual Incentives. Any Annual Incentives shall be paid as soon as
practicable following the certification of the Committee’s findings under
Section 3.2 and its determination of the final Annual Incentive amount (after
giving effect to any exercise of its discretion to reduce Annual Incentives
pursuant to Section 3.3) and in all events no later than March 15, 2018; in each
case subject (i) to tax withholding pursuant to Section 4.6, and (ii) in the
case of a Participant eligible to defer compensation under the EIX 2008
Executive Deferred Compensation Plan (the “EDCP”), to any timely deferral
election the Participant may have made pursuant to the terms of the EDCP.

3.5
Termination of Employment.

(a)
Except as provided in Section 3.5(b), in the event that a Participant’s
employment with the Corporation and its Subsidiaries terminates at any time
during the Performance Period, the Participant’s Award will immediately
terminate upon such termination of employment, and the Participant will not be
entitled to any Annual Incentive payment in respect of such Award; provided that
the Committee may, in its discretion, award a full or partial Annual Incentive
for the Performance Period to any Participant whose termination of employment
during the Performance Period is due to the Participant’s death, permanent and
total disability, or Retirement (with the amount of any such Bonus not to exceed
the amount the Participant would have been entitled to had he or she remained
employed for the entire Performance Period). For purposes of this Section 3.5,
the term “Retirement” with respect to a Participant shall mean a termination of
the Participant’s employment on or after the first day of the month in which the
Participant (A) attains age 65 or (B) attains age 61 with five “years of
service,” as that term is defined in the Edison 401(k) Savings Plan.

(b)
In the event that the Participant’s employment with the Corporation and its
Subsidiaries terminates during the Performance Period in circumstances that
entitle the Participant to severance benefits pursuant to the Corporation’s 2008
Executive Severance Plan, and in such circumstances the Participant satisfies
the applicable conditions for receiving severance benefits under that plan
(including, without limitation, any requirement to execute and deliver a release
of claims), then the provisions of this Section 3.5(b) shall control over
Section 2.3.1(b) of the 2008 Executive Severance Plan to determine the
Participant’s annual incentive for the year in which such termination of
employment occurs. If a Participant’s Annual Incentive is to be determined
pursuant to this Section 3.5(b), the Participant’s Annual Incentive shall equal
the lesser of (A) or (B); where (A) is determined



2



--------------------------------------------------------------------------------




by multiplying (i) the Participant’s highest base salary rate in effect during
the 24 months preceding the termination of the Participant’s employment, by (ii)
the highest target annual incentive percentage in effect for the Participant
during those 24 months, by (iii) a fraction (not greater than 1) the numerator
of which is the number of weekdays in the Performance Period from January 1,
2017 through the Participant’s last day of employment prior to such termination
and the denominator of which is the number of weekdays in the entire Performance
Period; and (B) is determined by multiplying (i) the Participant’s Annual
Incentive Percentage, by (ii) one and one-half percent (1.5%), by (iii) the
Corporation’s earnings from continuing operations (after interest, taxes,
depreciation and amortization, and determined on a consolidated basis) for the
portion of the Performance Period through and ending on the last day of the
month in which the Participant’s termination of employment occurs. In no case,
however, shall the amount of any Annual Incentive exceed the applicable limit
set forth in Section 5.2.3 of the Plan.
(c)
No Participant shall receive any payment under this Section 3.5 unless and until
the Committee has certified, by resolution or other appropriate action in
writing, the amount of the Annual Incentive due in accordance with the terms,
conditions and limits of this Program. Any Annual Incentive amount due pursuant
to this Section 3.5 shall be paid as soon as practicable following the
Committee’s certification of such amount and in all events no later than March
15, 2018; subject (i) to tax withholding pursuant to Section 4.6, and (ii) in
the case of a Participant eligible to defer compensation under the EDCP, to any
timely deferral election the Participant may have made pursuant to the terms of
the EDCP.

3.6
Adjustments. The Committee shall make Adjustments (as defined below) to the
Performance Level, Annual Incentive Pool and other provisions applicable to
Awards granted under this Program to the extent (if any) it determines that such
Adjustment is necessary to preserve the incentives and benefits intended at the
time the Committee approved this Program.  “Adjustments” means: (1) excluding
the impact of a change in tax rates and other aspects of comprehensive changes
to tax laws or regulations; (2) excluding the dilutive effects of acquisitions
or joint ventures; (3) assuming that any business divested by EIX or its
subsidiaries achieved performance objectives at targeted levels during the
balance of the performance period following such divestiture; (4) excluding the
effect of any event or transaction referenced in Section 7.1 of the Plan; (5)
excluding costs incurred in connection with potential acquisitions or
divestitures that are required to be expensed under generally accepted
accounting principles (“GAAP”); (6) excluding the effect of current-year costs
recovered through litigation, arbitration, or mediation; (7) excluding the
effects of changes to GAAP and changes in our accounting practices; and
(8) mitigation of the unbudgeted impact of unusual or nonrecurring gains or
losses, special charges, or other extraordinary events not foreseen at the time
the Committee approved this Program.

3.7
Change in Control. If a Change in Control of EIX occurs at any time during the
Performance Period, the Performance Period for all outstanding Awards will be
shortened so that the Performance Period will be deemed to have ended on the
last day prior to such Change in Control of EIX. The Annual Incentive Pool and
the Annual Incentives payable with respect to each Award will be determined in
accordance with the foregoing provisions of this Section 3 based on such
shortened Performance Period. Such Annual Incentives shall be paid (subject to
tax withholding pursuant to Section 4.6) as soon as practicable following the
date of the Change in Control of EIX. For purposes of this Section 3.7, “Change
in Control of EIX” shall have the meaning ascribed to such term in the
Corporation’s 2017 Long-Term Incentives Terms and Conditions.

4.
GENERAL PROVISIONS

4.1
Rights of Participants.

(a)
No Right to Continued Employment. Nothing in this Program (or in any other
documents evidencing any Award under this Program) will be deemed to confer on
any Participant any right to continue in the employ of the Corporation or any
Subsidiary or interfere in any way with the right of the Corporation or any
Subsidiary to terminate his or her employment at any time.



3



--------------------------------------------------------------------------------




(b)
Program Not Funded. No Participant or other person will have any right or claim
to any specific funds, property or assets of the Corporation or any of its
Subsidiaries by reason of any Award hereunder. To the extent that a Participant
or other person acquires a right to receive payment pursuant to any Award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation (or applicable Subsidiary making such
payment, as the case may be).

4.2
Non-Transferability of Benefits and Interests. Except as expressly provided by
the Committee in accordance with the provisions of Section 162(m), all Awards
are non-transferable, and no benefit payable under this Program shall be subject
in any manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge. This Section 4.2 shall not apply to an assignment of a
contingency or payment due (a) after the death of a Participant to the deceased
Participant’s legal representative or beneficiary or (b) after the disability of
a Participant to the disabled Participant’s personal representative.

4.3
Force and Effect. The various provisions herein are severable in their entirety.
Any determination of invalidity or unenforceability of any one provision will
have no effect on the continuing force and effect of the remaining provisions.

4.4
Governing Law. This Program will be construed under the laws of the State of
California.

4.5
Construction. It is intended that Awards under this Program qualify as
“short-term deferrals” within the meaning of the guidance provided by the
Internal Revenue Service under Section 409A of the Code and this Program shall
be interpreted consistent with that intent.

4.6
Tax Withholding. Upon the payment of any Annual Incentive, the Corporation (or
applicable Subsidiary making such payment, as the case may be) shall have the
right to deduct the amount of any federal, state or local taxes that the
Corporation or any Subsidiary may be required to withhold with respect to such
payment.

4.7
Amendment or Termination of Program. The Board or the Committee may at any time
terminate, amend, modify or suspend this Program, in whole or in part.
Notwithstanding the foregoing, no amendment may be effective without Board
and/or shareholder approval if such approval is necessary to comply with the
applicable rules of Section 162(m).

4.8
Claw-Back. Notwithstanding any provision of the Program to the contrary, the
Program, any Award under the Program, and any payment of an Annual Incentive
under the Program, shall be subject to any recoupment, “clawback” or similar
provisions of applicable law, as well as the Corporation’s Incentive
Compensation Clawback Policy, as in effect from time to time, and any other
recoupment or similar policies of the Corporation that may be in effect from
time to time.







4

